Opinion issued October 4, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00637-CR
                          ———————————
                  JOSE ALFREDO PERALES, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 149th District Court
                         Brazoria County, Texas
                       Trial Court Case No. 71698


                        MEMORANDUM OPINION

     In 2014, the trial court adjudicated appellant guilty of the state-jail-felony

offense of theft—aggregated, and assessed his punishment at confinement for
eighteen months.1 In June 2015, appellant filed a pro se motion for time credit in

which he sought “diligent participation credit” to reduce his sentence. See TEX. CODE

CRIM. PROC. ANN. art. 42.12, § 15(h) (West Supp. 2016). The trial court denied the

motion, and appellant filed a pro se notice of appeal. We dismiss the appeal for want

of jurisdiction.

      The right to appeal in a criminal case is a statutorily created right. See TEX.

CODE CRIM. PROC. ANN. art. 44.02 (West 2006); Bayless v. State, 91 S.W.3d 801,

805 (Tex. Crim. App. 2002); see also Keaton v. State, 294 S.W.3d 870, 871 (Tex.

App.—Beaumont 2009, no pet.) (citation omitted) (“The right to appeal is conferred

by the Legislature and generally, a party may appeal only those cases for which the

Legislature has authorized appeal.”). Generally, a criminal defendant may appeal

only from a final judgment. See TEX. CODE CRIM. PROC. ANN. art. 44.02; State v.

Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). The denial of a

post-conviction motion for time credit is not an appealable order. Abbott v. State,

271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (citation omitted).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.




1
      See TEX. PENAL CODE ANN. §§ 31.03(a), (b), (e)(4), 31.09 (West Supp. 2016).
                                         2
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3